FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D. C. Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of For the month of November Commission File Number 001-33922 DRYSHIPS INC. 80 Kifissias Avenue Amaroussion 15125, Athens Greece (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X] Form 40-F [_] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 is an update with respect to the effect of recent developments in the international drybulk shipping industry on the Company’s business.Attached hereto as Exhibit 2 is Management's Discussion and Analysis of Financial Condition and Results of Operation and interim unaudited consolidated financial statements and related information and data of DryShips Inc. (the “Company”) as of and for the period ended September 30, This Report on Form 6-K and the exhibits hereto are hereby incorporated by reference into the Company’s Registration Statement on Form F-3 ASR (Registration No. 333-146540) filed on October 5, 2007, as amended by a Post-Effective Amendment No. 1, filed on October 20, 2008 (the “Registration Statement”). CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS This document includes assumptions, expectations, projections, intentions and beliefs about future events. These statements are intended as “forward-looking statements.” We caution that assumptions, expectations, projections, intentions and beliefs about future events may and often do vary from actual results and the differences can be material. All statements in this document that are not statements of historical fact are forward-looking statements. Forward-looking statements include, but are not limited to, such matters as: ·future operating or financial results; ·statements about planned, pending or recent acquisitions, business strategy and expected capital spending or operating expenses, including drydocking and insurance costs; ·statements about drybulk shipping market trends, including charter rates and factors affecting supply and demand; ·our ability to obtain additional financing; ·expectations regarding the availability of vessel acquisitions; and ·anticipated developments with respect to pending litigation. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties. Although DryShips Inc. believes that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, DryShips Inc. cannot assure you that it will achieve or accomplish these expectations, beliefs or projections described in the forward looking statements contained in this document. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including changes in charter rates and vessel values, failure of a seller to deliver one or more vessels, failure of a buyer to accept delivery of a vessel, inability to procure acquisition financing, default by one or more charterers of our ships, changes in demand for drybulk commodities, banks not providing trade finance for cargoes shipped by sea, banks not providing finance for newbuildings for sale or purchase, changes in demand that may affect attitudes of time charterers, scheduled and unscheduled drydocking, changes in DryShips Inc.’s voyage and operating expenses, including bunker prices, dry-docking and insurance costs, changes in governmental rules and regulations, potential liability from pending or future litigation, domestic and international political conditions, potential disruption of shipping routes due to accidents, international hostilities and political events or acts by terrorists. When used in this document, the words “anticipate,” “estimate,” “project,” “forecast,” “plan,” “potential,” “may,” “should,” and “expect” reflect forward-looking statements. Exhibit 1 The Effect of Recent Developments in the International Drybulk Shipping Industry on Our Business The Baltic Dry Index, or BDI, a daily average of charter rates in 26 shipping routes measured on a time charter and voyage basis and covering Supramax, Panamax, and Capesize drybulk carriers, has fallen over 90% from May 2008 through October 2008 and over 70% in October 2008 alone.The steep decline in charter rates is due to various factors, including the lack of trade financing for purchases of commodities carried by sea, which has resulted in a significant decline in cargo shipments, and the excess supply of iron ore in China which has resulted in falling iron ore prices and increased stockpiles in Chinese ports. The general decline in the drybulk carrier charter market has resulted in lower charter rates for some of our vessels exposed to the spot market and our time charters linked to the BDI.Specifically, we have 15 vessels trading in the spot market that are currently exposed to the downturn in the drybulk charter rates, seven newbuilding drybulk carriers that we expect will operate on spot charters when delivered in 2008 to 2009, as well four vessels on time charter at rates that adjust with the BDI until July 1, 2009.The vessels on time charter that fluctuate with the BDI are the Alameda and three Capesize drybulk carriers that we have agreed to acquire, the Fernantina, the Pompano and the Ventura.Our spot charters will expire within the next 60 to 90 days. Should drybulk charter rates continue to decline or remain at their current low level, our charter revenue with respect to these vessels will remain low as well. Please see the fleet table below, which reflects information on our fleet development and employment as of October 30, 2008.Drybulk charter rates have deteriorated significantly from the rates set forth as of October 17, 2008 contained in Post-Effective Amendment No. 1 to our Registration Statement on Form F-3, filed on October 20, 2008, or Amendment No. 1. Fleet Employment Data Year Current Gross rate Redelivery Built DWT Type employment per day Earliest Latest Period Employment Capesize: Brisbane 1995 151,066 Capesize T/C $57,000 Dec-11 Apr-12 Capri 2001 172,579 Capesize T/C $61,000 Apr-18 Jun-18 Flecha 2004 170,012 Capesize T/C $55,000 Jul-18 Nov-18 Manasota 2004 171,061 Capesize T/C $67,000 Feb-13 Apr-13 Mystic 2008 170,500 Capesize T/C $52,310 Aug-18 Dec-18 Samsara 1996 150,393 Capesize T/C $57,000 Dec-11 Apr-12 Morgiana 1998 186,001 Capesize T/C* $67,500 Oct-12 Dec-12 Fernantina 2006 174,315 Capesize T/C** $13,070 Apr-14 Jun-14 Pompano 2006 174,219 Capesize T/C** $13,070 Mar-14 May-14 Ventura 2006 174,315 Capesize T/C** $13,070 Apr-14 Jun-14 N/B-Hull No: 1128 Q4 2008 177,000 Capesize T/C $60,000 Oct-18 Feb-19 N/B-Hull No: 1106 Q4 2009 177,926 Capesize T/C $56,000 Oct-14 Dec-14 Panamax: Avoca 2004 76,500 Panamax T/C $45,500 Aug-13 Dec-13 Bargara 2002 74,832 Panamax T/C $43,750 May-12 Jul-12 Capitola 2001 74,832 Panamax T/C $39,500 Jun-13 Aug-13 Catalina 2005 74,432 Panamax T/C $40,000 Jun-13 Aug-13 Ecola 2001 73,931 Panamax T/C $43,500 Jun-12 Aug-12 Ligari 2004 75,583 Panamax T/C $55,500 Jun-12 Aug-12 1 Majorca 2005 74,364 Panamax T/C $43,750 Jun-12 Aug-12 Mendocino 2002 76,623 Panamax T/C $56,500 Jun-12 Sep-12 Padre 2004 73,601 Panamax T/C $46,500 Sep-12 Dec-12 Positano 2000 73,288 Panamax T/C $42,500 Sept-13 Dec-13 Redondo 2000 74,716 Panamax T/C $34,500 Apr-13 Jun-13 Saldanha 2004 75,500 Panamax T/C $52,500 Jun-12 Sep-12 Samatan 2001 74,823 Panamax T/C $39,500 May-13 Jul-13 Xanadu 1999 72,270 Panamax T/C $39,750 Jul-13 Sep-13 Sidari 2007 7,5204 Panamax T/C $43,750 Jun-12 Aug 12 Petani 2008 75,226 Panamax T/C $43,750 Jun-12 Aug-12 Heinrich Oldendorff 2001 73,931 Panamax BB**** $7,036 Mar-09 Jun-09 Supramax: Clipper Gemini 2003 51,201 Supramax BB $27,000 Oct-11 Jun-12 VOC Galaxy 2002 51,201 Supramax BB $20,250 Sept-10 Feb-11 Spot Vessels Capesize : Alameda 2001 170,269 Capesize Spot *** N/B-Hull No: 1119 Q3 2010 177,926 Capesize Spot N/A N/B-Hull No: 1129 Q2 2009 177,926 Capesize Spot N/A N/B-Hull No: 1154 Q2 2009 177,926 Capesize Spot N/A N/B-Hull No: 1155 Q2 2009 177,926 Capesize Spot N/A N/B-Hull No:2089 Q2 2009 180,000 Capesize Spot N/A Panamax: Conquistador 2001 75,607 Panamax Spot *** Coronado 2000 75,706 Panamax Spot *** Iguana 1996 70,349 Panamax Spot *** La Jolla 1997 72,126 Panamax Spot *** Sold Lacerta 1994 71,862 Panamax Spot *** Sold Maganari 2001 75,941 Panamax Spot *** Ocean Crystal 1999 73,688 Panamax Spot *** Oregon 2002 74,204 Panamax Spot *** Paragon 1995 71,259 Panamax Spot *** Sold Primera 1998 72,495 Panamax Spot *** Sonoma 2001 74,786 Panamax Baumarine *** Sorrento 2004 76,633 Panamax Spot *** Toro 1995 73,034 Panamax Baumarine *** Sold Marbella 2000 72,561 Panamax Spot *** New Buildings N/B-Hull No:SS058 Q2 2010 82,100 Panamax Spot N/A N/B-Hull No:SS059 Q3 2010 82,100 Panamax Spot N/A N/B-Hull No: 1518A Q3 2009 75,000 Panamax Spot N/A N/B-Hull No: 1519A Q4 2010 75,000 Panamax Spot N/A N/B-Hull No: 1568 Q4 2008 75,000 Panamax Spot N/A N/B-Hull No: 1569 Q2 2009 75,000 Panamax Spot N/A Rigs Leiv Eiriksson 2001 Fifth-generation semi- submersible drilling unit Contract with Shell U.K Limited, A/S Norske Shell and Shell E&P Ireland for a two-year term at day rates ranging between $475,000 and $510,000 Eirik Raude 2002 Fifth-generation semi- submersible drilling unit Contract with Tullow Oil PLC for a three-year term at a day rate of $635,000 2 N/B Drillships N/B-Hull No: 1837 Q4 2010 UDW Drillship N/B-Hull No: 1838 Q1 2011 UDW Drillship N/B-Hull No: 1865 Q3 2011 UDW Drillship N/B-Hull No: 1866 Q3 2011 UDW Drillship *Staggered at a gross daily rate of $122,500, $95,000, $55,000, $35,000 and $30,000 for years one through five respectively.$67,500 reflects the average over the five year term.The Morgiana is currently in its first year under the charter party, and the second year is to commence on November 11, 2008. **Linked to BDI until June 30, 2009. ***For spot vessels, we have calculated an average TCE rate of $28,000 per day for October 2008. **** The gross rate per day is 100% of the average of the TC routes of the Baltic Panamax Index (PM4TC) 1. For vessels trading in the Baumarine pool the TCE rate is the pool's estimate for earnings in the month of September. 2. For vessels trading in the spot market or in the Baumarine pool, the quoted rates are not indications of future earnings and the company gives no assurance or guarantee of future rates. 3. The MV Heinrich Oldendorff, MV Clipper Gemini, MV VOC Galaxy are employed under a bareboat charter. Recent developments in the drybulk charter market and credit markets have also resulted in additional risks.You should consider carefully the risks set forth below, as well as those incorporated by reference from the Company’s Annual Report on Form 20-F filed on March 31, 2008 into our Registration Statement on Form F-3 filed on October 5, 2007, and as amended by Amendment No. 1 filed on October 20, 2008, and those under the heading “Risk Factors” in any prospectus supplement, before investing in our securities. The occurrence of one or more of these risk factors would adversely affect our results of operations or financial condition. Proposed Common Stock Issuance We expect to commence sales of up to 25 million of our common shares shortly.The proceeds of those sales will be used for working capital, capital expenditures, repayment of indebtedness, for general corporate purposes, and, as needed, to enhance our liquidity and to assist us in complying with our loan covenants and to make vessel acquisitions if market conditions warrant. We cannot be assured what number of shares we will be able to sell or whether the proceeds will be sufficient to satisfy the capital and operating needs of the business or enable us to comply with our loan covenants, given the decline in charter rates in the drybulk market.If the current conditions continue in the drybulk market, we may be unable to raise additional equity capital or debt financing upon acceptable terms or at all. Our Loan Agreement Covenants Our loan agreements contain various financial covenants that require us to, among other things: · maintain the value of the security that we provide to our lenders, generally known as value to loan, in ratios ranging from 125% to 200%, such that if the market value of our vessels or other assets pledged as security declines below the required value, we are obligated to post additional collateral to cover the amount of the shortfall; · maintain a minimum equity ratio ranging from 0.20 to 0.40, which is generally the ratio of adjusted shareholders’ equity (including the fair value of our assets such as our vessels) to the aggregate of our total interest bearing liabilities and adjusted shareholders’ equity.Adjusted shareholders’ equity is our shareholders’ equity adjusted to reflect the difference between the market value and book value of our vessels or other assets; · maintain a minimum net worth (which is the equivalent of adjusted shareholders’ equity) ranging from $180 million to $1 billion; · maintain free liquidity, also known as available cash, ranging from $20 million to $100 million; 3 · restrict our dividend policy so that we do not declare or pay dividends in excess of 50% of our net income for a particular financial year; · maintain minimum charter coverage ranging from 0% to 25% for 2009 and 35% in all subsequent years; · maintain an interest coverage ratio, generally meaning the ratio of the last-twelve-month (LTM) trailing EBITDA excluding non-cash items over LTM trailing net interest expense (i.e. the sum of interest expense, and commitment and other fees minus interest income) not lower than 3:1; and · maintain a net debt to EBITDA ratio, which is the ratio of net debt (total debt less total cash) over LTM trailing EBITDA excluding non-cash items, not exceeding 6:1. If we violate covenants in our loan agreements such as the ones identified above, including due to a sharp decline in the market value of our assets, such as our vessels, we may be at risk of default under our loan agreements.If we default, our lender would have the option of accelerating our loan, meaning that we could be required to immediately pay the amount due on our loan including accrued interest.If we were unable to pay the accelerated indebtedness due, or to refinance under our loan agreements, our lenders may foreclose on their liens, in which case we would lose vessels in our fleet. Many of our subsidiaries have also entered loan agreements containing financial covenants similar to those described above.Violation of those covenants could also result in default and allow a lender the option of accelerating its loan which would require our subsidiary to immediately pay the amount due including accrued interest or face foreclosure and loss of its vessel.Their lender could require them to immediately provide cash collateral in a blocked deposit account which would cover their maximum contingent liability. We are the parent of these subsidiaries and guarantee certain of their loans, and this may obligate us to be responsible if our subsidiaries are unable to pay the amounts due. We may need to seek permission from our lenders in order to engage in some corporate actions that would otherwise put us at risk of default. The current declines in the market value of our vessels and in the drybulk charter market may increase our risk of default under the covenants described above.Our lenders' interests may be different from ours and we may not be able to obtain our lenders' permission or waivers when needed. This may limit our ability to continue to conduct our operations, pay dividends to you, finance our future operations, make acquisitions or pursue business opportunities. 4 Exhibit 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Unless otherwise specified herein, references to "DryShips" or the "Company" or "we" shall include DryShips Inc. and its applicable subsidiaries.The following management's discussion and analysis should be read in conjunction with our unaudited interim condensed consolidated financial statements and related notes included herein.This discussion contains forward-looking statements that reflect our current views with respect to future events and financial performance.Our actual results may differ materially from those anticipated in these forward-lookingstatements as a result of certain factors, such as those set forth in the section entitled "Risk Factors" included in our Annual Report on Form 20-F filed with the Securities and ExchangeCommission on March 31, 2008, Amendment No. 1 to our Registration Statement on Form F-3, filed on October 20, 2008, our Prospectus Supplement filed on October 21, 2008 and elsewhere in this Report on Form 6-K. Results of Operations Nine-month period ended September 30, 2008, compared to the nine-month period ended September 30, 2007 Following our acquisition of Ocean Rig, we have two reportable segments, the Drybulk Carrier segment and the offshore Drilling Rigs segment. For the
